Citation Nr: 1745862	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension for the time period from July 22, 2013 through April 17, 2017.


REPRESENTATION

Veteran represented by:	Jedediah G. Winegar, Agent


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran has active duty service from February 1953 to February 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota. 

Whereas Special Monthly Pension (SMP) was ultimately granted in May 2017 based on need for aid and attendance, effective April 18, 2017, there is still the matter of conventional nonservice-connected pension benefits stemming from the July 22, 2013 date of claim.  

The Veteran was previously scheduled to attend a Travel Board hearing in furtherance of the case, but later withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, the May 2017 Supplemental Statement of the Case (SSOC) provided by the Regional Office did not properly consider the full issue, stating it as nonservice-connected pension entitlement from July 22, 2013 until January 1, 2017.  In fact, the original pension claim must continue up until April 18, 2017, as of when Special Monthly Pension for aid and attendance was later awarded.  With upwards of three additional months to consider for pension entitlement, along with additional medical expenses reported beginning February 2017, the claim must therefore be readjudicated -- the proper time period being from July 22, 2013 up until April 17, 2017.   
On remand, the matter of medical expense reimbursement will be addressed further.  Medical expenses being an offset to computed annual income (subject to a 5 percent deductible based on the maximum rate of pension (MAPR)), the record would benefit from clarifying the expenses taken for in-home healthcare on behalf of the Veteran's spouse.  That expense was undertaken for a month or so, in 2014.  If the Veteran has evidence of recurrence he should provide that evidence, up until February 2017 at which point there is already said documentation.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request he complete another VA Medical Expense Report intended to cover the entire period from July 22, 2013 through April 17, 2017, particularly in regard to information on all in-home healthcare services utilized (whether on contractual, or ad-hoc basis).

2. Thereafter, readjudicate the claim on appeal in light of all additional evidence received, covering the full time period for the claim at issue (from July 22, 2013 through April 17, 2017).  If the benefit sought on appeal is not granted in full, the Veteran and his agent should be furnished with a Supplemental Statement of 
the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

